Citation Nr: 1451234	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for velopharyngeal insufficiency.

2.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the fingers and hands.

3. Entitlement to service connection for arthritis of the fingers and hands.

4.  Entitlement to service connection for prostate cancer residuals.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right big toe disorder.

7.  Entitlement to service connection for a left foot and ankle disorder.

8.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability.
9.  Entitlement to an evaluation in excess of 10 percent for right shoulder osteoarthritis.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and December 2011 rating decisions by the RO (Regional Office) in Jackson, Mississippi, and Roanoke, Virginia, respectively.  The Roanoke RO has current jurisdiction.

The Board notes that the March 2012 statements of case (SOC) contain 11 issues and 3 issues, respectively. However, in his July 2010 VA Form 9, the Veteran limited the appeal to the claims listed on the title page. As such, the remaining issues contained in the March 2012 SOCs are not currently on appeal.

Further, SOCs addressing other claims were issued in June 2013.  The Veteran did not perfect an appeal.  As such, the issues contained in the June 2013 SOCs also are not currently on appeal and will not be addressed by the Board.

The Board additionally notes that in the course of the appeal, the RO separately denied claims for service connection for a left ankle disorder and left heel disorder.  See May 2010 and December 2011 Rating Decisions.  While the Veteran expressed timely disagreement with both, the RO developed the appeal as involving only the left ankle.  See July 2010 and December 2011 Notices of Disagreement (NODs).  The Board has expanded the claim, consistent with the Veteran's contentions and with the procedural history.  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) (holding a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability.")

Although additional medical evidence was submitted after the SSOC, the Veteran waived his right to have this evidence reviewed in the first instance by the RO in June 2014.

The Board has considered documentation included in Virtual VA and VBMS.  

In January 2013, the Veteran raised an issue of entitlement to compensation under 38 U.S.C.A. § 1151 for sleep apnea, claimed as a result of a VA medical procedure in 1996.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: entitlement to service connection for prostate cancer residuals; entitlement to service connection for arthritis of the fingers and hands; entitlement to service connection for a disorder of the left foot and ankle; entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability; and entitlement to an evaluation in excess of 10 percent for right shoulder osteoarthritis.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied service connection velopharyngeal insufficiency.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the August 1993 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for velopharyngeal insufficiency; it is essentially cumulative of the evidence already of record.

3.  Service connection for arthritis of the fingers and hands was denied in an February 1997 rating decision.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  The evidence pertaining to arthritis of the hands and fingers received subsequent to the February 1997 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim and is neither cumulative nor redundant.   

5.  Right knee osteoarthritis was not manifest during service or within one year of separation, and is unrelated to service.

6.  The Veteran does not have a disorder of the right big toe.


CONCLUSIONS OF LAW

1.  The August 1993 RO decision that denied service connection for velopharyngeal insufficiency is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§  20.302, 20.1103 (2014).  

2.  Evidence received since the August 1993 decision is not new and material and the application to reopen the claim for service connection for velopharyngeal insufficiency is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The February 1997 RO decision that denied service connection for arthritis of the hands and fingers is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§  20.302, 20.1103 (2014).  
4.  New and material evidence has been received to reopen the claim for service connection for arthritis of the hands and fingers.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  Right knee osteoarthritis was not incurred in or aggravated by service and was not manifested within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

6.  A disorder of the right big toe was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in July 2009, July 2010, and January 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by the claimant, and notice of what part VA would attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in a June 2013 supplemental statement of the case.

The July 2009 letter also complies with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims.  The July 2009 letter from the RO set forth the elements of a service connection claim and includes the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  The letter provided notice of what evidence would be necessary to reopen the Veteran's claim for service connection for arthritis of the hands and fingers and velopharyngeal insufficiency, based on previous denials.  

For all of these reasons, the Board concludes that the claims may be adjudicated without a remand for further notification.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and private treatment records.  VA examinations dated in November 2011 and January 2012 addressed the Veteran's velopharyngeal insufficiency, right knee disorder, and right foot disorder.  The examinations considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

New & Material Claims

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Velopharyngeal Insufficiency

In a rating decision of August 1993, the RO denied service connection for velopharyngeal insufficiency.  The evidence of record at the time consisted of statements from the Veteran, service records, and a May 1993 VA examination report.

In the August 1993 decision, the RO discussed service treatment records showing that at entry into service, the Veteran had a nasal quality to his voice which was attributed to a tonsillectomy and adenoidectomy at age 10.  In 1976, he underwent surgery to correct his velopharyngeal insufficiency, involving a palatal push-back procedure.  Examination revealed a very short palate with incomplete closure during speech patterns, resulting in a nasal quality of speech.  The RO noted the records demonstrated improvement following the 1976 surgery.  The RO determined the Veteran's velopharyngeal insufficiency preexisted service and did not worsen during service.  The surgery performed in 1976 was corrective in nature, and did not reflect any aggravation of the disorder. 

The August 1993 RO decision is final.  The Veteran neither appealed the RO's decision as to velopharyngeal insufficiency, nor submitted new and material evidence within the one year appeal period.  See 38 C.F.R. § 3.156.  Since the August 1993 rating decision, the Veteran sought to reopen his claim by submitting an application to reopen in June 2009.

The evidence received since the final August 1993 decision statements from the Veteran and his wife, articles, VA treatment records, private treatment records, and a VA examination report. 

The evidence submitted since the August 1993 decision is not material.  None of the evidence supports that the Veteran's preexisting velopharyngeal insufficiency increased in severity during military service.   The VA and private medical treatment records largely pertain to other medical conditions and illnesses.  The medical literature and various articles submitted do not pertain to velopharyngeal insufficiency.  

A VA examination was conducted in January 2012 addressing the Veteran's velopharyngeal insufficiency.  The examiner noted that the Veteran had congenital velopharyngeal insufficiency with speech pathology in service.  He underwent corrective surgery in 1976, which was uneventful and without complication.  He gained approximately 1.5 centimeters of length in the palate as a result of the surgery.  Postoperatively, he underwent speech therapy.  He was seen on one occasion for sinusitis related to the common cold with sinus congestion, a sore throat, and productive cough.  The Veteran reported sinus congestion since the surgery at separation, but a CT scan of the sinuses in January 1995 was normal, with no significant inflammatory change within the paransasal sinuses.  The examiner opined that the corrective surgery was successful and without post-operative residuals.

The basis for the prior denial was the lack of probative evidence establishing an increase in severity of the Veteran's preexisting velopharyngeal insufficiency during service.  None of the evidence received since the August 1993 denial establishes this.  The prior evidentiary defect has not been cured.  The evidence is cumulative and redundant of that already of record at the time of the August 1993 denial.  Although the standard for reopen is low, there is a standard.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consequently, the evidence is not new and material. 

The Board has also considered the appellant's own lay pleadings, and those of his wife.  However, these statements are unsupported.  The lay pleadings are simply a reiteration of his general assertions that the velopharyngeal insufficiency worsened during service.  Even assuming their competence and credibility, the statements are cumulative and cannot be considered new and material evidence.

Thus, the additional evidence received since the August 1993 RO decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). 
Accordingly, the Board finds that the claim for service connection for velopharyngeal insufficiency is not reopened.

Arthritis of the Fingers and Hands

The RO denied the Veteran's claim of service connection for arthritis of the hands and fingers in a February 1997 rating decision, finding that there was no diagnosis of arthritis of the hands or fingers.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the February 1997 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  

As for the left hand, osteoarthritis of the left hand was diagnosed on VA examination in January 2012.

As for the right hand, the January 2012 VA examiner found no evidence of arthritis.  However, a March 1995 VA treatment record, obtained and associated with the file in August 2003, contained an x-ray report showing osteophytes on the bases of the second, third, and fourth proximal phalanges of the right hand.  The physician noted, "osteophyte formation is generally associated with osteoarthritis. However, this is an atypical location for primary osteoarthritis. This may represent a form of minimal secondary osteoarthritis related to occupationally induced trauma. This needs clinical correlation in order to make a specific diagnosis."  The Board notes that as pertinent to the examiner's comment regarding "occupationally induced trauma," the Veteran served as a typist in the military. 

This new evidence addresses the reason for the previous denial; that is, a current disability for the left hand, and support towards both a current disability and nexus to service for the right hand.  The credibility of this evidence is presumed for purposes of reopening the claim, and the standard to reopen is low.  See Justus, 3 Vet. App. at 513; Shade, 24 Vet. App. at 117.  Accordingly, the claim is reopened and will be considered on the merits.    

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran has raised various arguments in support of his appeal, to include that he served in combat, was exposed to herbicides, and was exposed to ionizing radiation.  Prior to addressing each claim specifically, he Board will address these and other potentially applicable theories of service connection.
In correspondence, including May 2006 and September 2009 letters for example, the Veteran presented argument concerning his "combat-related" duties.  To the extent he argues that he is a combat Veteran, the Board has considered the evidence but finds that the Veteran did not engage in combat with the enemy.  A finding that a Veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to Veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  The Veteran here has not described an actual fight or encounter with a military foe or hostile unit or instrumentality. The Veteran's DD Form 214 reflects that he received numerous medals, none of which, by themselves, demonstrate combat.  His military occupation specialty (MOS) was typist.  Based on all of this, the Board finds that the Veteran did not engage in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Additionally, the Board notes that while chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the right knee or right big toe within one year of the Veteran's March 1993 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted and will not be discussed below.

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and in-service injury or disease, arthritis of the right knee, or right big toe was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

As for herbicide exposure, none of the disorders adjudicated herein are among those presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, to the extent the Veteran argues direct service connection based on exposure to Agent Orange, the Board will address the issue.

While the Veteran in this case during the Vietnam Era, there is no evidence to support, and the Veteran does not contend, that he served in the Republic of Vietnam.  His DD Form 214, service treatment records, and service personnel records do not indicate Vietnam service.  While his DD 214 shows 3 years, 11 months, and 5 days of foreign service, he has indicated in various correspondence that he served in Germany for this length of time.  See, e.g., September 2009 letter.

Rather, the Veteran contends he was exposed to herbicides from handling baggage, supplies, goods, and equipment returning from Vietnam.  The Veteran's service records, including both medical and personnel records, however, offer no support in this regard.  While the Veteran is competent to attest to matters of which he has first-hand knowledge, this does not appear to be the case.  Rather, he seems to speculate that he was exposed to herbicides.  He has not provided any affirmative statement that he was told that there were herbicides on the materials he handled. Instead, he appears to rely on pure conjecture.  Further, provisions in VA's Adjudication Procedures Manual Rewrite M21-1MR, pt. IV, subpt. Ii, ch. 2, § C.10.rr, provide that there are no scientific studies supporting a finding of harmful health effects for secondary or remote herbicide contact, as the Veteran in this case contends.

As such, discussion concerning presumptive and direct service connection on the basis of herbicide exposure is not warranted.

Additionally, the Board is cognizant that the Veteran in this case had active service during the Persian Gulf War.  However, there is no indication, and he does not contend, that he served in the Southwest Asia Theater of operations.  See 38 C.F.R. § 3.317.  His DD Form 214, service treatment records, and service personnel records do not indicate such service, and as discussed above, the record indicates that his 3 years, 11 months, and 5 days of foreign service occurred in Germany.  As such, discussion pursuant to 38 C.F.R. § 3.317 is not applicable in this case.

Finally, the Veteran alleges he was exposed to ionizing radiation during military service.  He contends that while serving as a Disaster Preparedness Support Team Member assigned to the 22nd Bombardment Wing from 1980 to 1983, he was exposed to nuclear radiation.  See, e.g., June 2009 correspondence.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by different methods.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed Veterans. 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2014).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation. 38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the first two methods are inapplicable.  None of the disorders adjudicated herein are among those presumed to be associated with radiation exposure.  38 C.F.R. § 3.309(d).  Similarly, none of the disorders adjudicated herein are listed as a "radiogenic disease."  38 C.F.R. § 3.311.

To the extent the Veteran argues direct service connection based on exposure to radiation, as noted by the RO in the May 2010 rating decision on appeal, when there is a potential for exposure to ionizing radiation during military service, DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) documents the exposure and is maintained in the service records.  As there was no DD Form 1141 in the Veteran's service records, the RO requested confirmation of exposure and a dose assessment from the Air Force.  
In March 2010, a letter from AF Radioisotope Committee Secretariat, AF Medical Support Agency, Office of the Surgeon General, Department of the Air Force, advised that a search of the USAF Master Radiation Registry failed to locate any record of external or internal exposure data for the Veteran in this case.

Additionally, a December 1981 letter from Defense Nuclear Agency regarding Notification of Radiation Dosimetry Results stated that the Veteran's film badge of record indicated zero dose from exposure to external radiation and internal radiation.

As such, discussion concerning presumptive and direct service connection on the basis of ionizing radiation exposure is not warranted.

Right Knee
The Veteran has current osteoarthritis of the right knee.  See, e.g., January 2012 VA examination report.

The Veteran contends that his current right knee disability is related to performing extensive running and calisthenics required for military fitness standards, as well as a basketball injury.  See Notice of Disagreement; VA Form 9.

A review of service treatment records reveals no complaints, treatment, or documentation pertaining to the right knee.  On separation from service, the Veteran reported general swollen or painful joints on the Report of Medical History, but the narrative that followed made no mention of any problem affecting the right knee.  Records show the Veteran elected not to undergo a medical examination on separation.  See DD Form 214; August 1992 Memo regarding Medical Examination for Voluntary Separation or Retirement.

On the issue of nexus, the file contains a January 2012 VA examination report, and the Veteran's lay statements.

The January 2012 VA examiner reviewed the claims file and examined the Veteran.  The Veteran discussed the in-service basketball injury as the cause of his disability.  On review of the evidence, the examiner concluded that the disorder was less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  The examiner noted that a review of military medical records did not reveal any treatment or diagnoses related to the Veteran's right knee.

The Board finds the VA examination report of July 2012 to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his opinion on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed the Veteran's reported history and symptoms in rendering the opinions, as well as the service treatment records.  He provided a rationale for the conclusion reached.  

Evidence to the contrary of the VA examination report is the lay evidence.  Here, the Board finds that the Veteran's lay assertions, and those of his wife, are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the Board finds that the lay statements regarding an association between the Veteran's right knee disability and service are credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner in this case was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the current right knee osteoarthritis was not related to service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran and his spouse, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

For these reasons, the Board finds that the current right knee osteoarthritis is not due to disease or injury that was incurred in or aggravated by active service.  

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Big Toe

The Veteran contends that he has arthritis of the right big toe due to prolonged standing, walking, and running with heavy equipment during service, including during inclement weather.  See, e.g., Notice of Disagreement. 
The existence of a current disability due to a disease or injury incurred in service is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The current disability element is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of the claim.  Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)..

At the outset, the Board notes the Veteran is already service-connected for status-post right plantar fasciectomy with normal healed surgical scar and metatarsophalangeal tendinitis of the right foot.  See December 2011 Rating Decision.  The Board cannot point to a disability affecting the right big toe, distinct from that which is already service-connected.

A review of service treatment records reveals no complaints, treatment, or documentation pertaining to the right big toe.  While the Veteran reported general swollen or painful joints on the Report of Medical History on separation from service, he elected not to undergo a medical examination and the narrative included on his Report of Medical history made no mention of any problem involving the right big toe.

In February 2008, the Veteran sought treatment for pain in his foot and big toe.  A diagnosis involving the big toe was not rendered.  It was suggested the Veteran perform stretching and perhaps a night split to reduce foot pain.

In August 2010, the Veteran complained of pain and swelling in the big toe.  On examination, the right ankle and toes were without pain.  The examiner questioned whether the Veteran may suffer from gout.  Uric acid levels were obtained, and gout was not diagnosed.  Virtual VA Entry December 2, 2011, p. 85/497.

In November 2011, a VA examination was conducted for the Veteran's right foot.  He was diagnosed with status-post right plantar fasciiectomy with a normal healed surgical scar, and metatarsophalangeal tendinitis of the right foot.  The examiner found objective evidence of right foot tenderness and hallux valgus.  The examiner provided a positive nexus opinion, and service connection was awarded based on the report.  See December 2011 Rating Decision.

A physical examination of the feet and toes showed right foot tenderness.  There was no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was no active motion in the metatarsophalangeal joint of the right big toe  There was tenderness to the plantar surface of the right foot.  The Achilles tendon was normal.  There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, or hallux rigidus.  There was no limitation with standing or walking.  

X-rays of the right foot in November 2011 were normal.  X-rays of the right foot taken in July 1999, October 2001, and October 2002 were consistent with the November 2011 VA examiner's findings.

The Board has considered the Veteran's own assertions that he has arthritis of the right big toe that is related to service.  The Veteran is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the November 2011 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that no current right toe disability was present, other than that for which service connection has been granted.  As such, the Board finds the opinion the of November 2011 examiner to be more probative.  
 
Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   The most probative and credible evidence establishes that the appellant does not have right toe arthritis, or a right toe disorder distinct from his already-service connected right foot disorder. 

Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Whether the case is viewed as "pain alone" is not a disability, or that there must be disability due to an established disease or injury, the result is the same. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the absence of a current disability, the remaining elements of service connection need not be addressed and the  claim must be denied.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  


ORDER

The application to reopen the claim of entitlement to service connection for velopharyngeal insufficiency is denied.

The claim of entitlement to service connection for arthritis of the fingers and hands is reopened.

Service connection for a right knee disorder is denied.

Service connection for a right big toe disorder is denied.


REMAND

As for the claim for prostate cancer residuals, the record shows the Veteran was treated for prostate cancer in 2008.  See, e.g., Virtual VA Entry December 2, 2011, p. 2/497.  The Veteran contends he first began experiencing urinary problems while in the military, specifically while serving in Germany in 1976 to 1980.  See, e.g., April 2012 VA Form 9.  Service treatment records show that around this time, in June 1974, the Veteran sought treatment twice for burning on urination and urethral burning.  A medical opinion on direct service connection has not been requested and should be obtained prior to appellate adjudication.

As for the claim for arthritis of the fingers and hands, as discussed above, the record contains a current diagnosis as to the left hand, and mixed evidence as to the right.  Service treatment records show a sprain of the left hand in July 1976, cysts to the back of the right hand and wrist in March 1986, and a laceration of the left thumb in November 1992.  

A VA examiner in May 1993 diagnosed "history of bilateral wrist strain and trigger finger in both hands, secondary to typing (his occupation while in military)."  A March 1995 VA treatment provider noted that as to the right hand, abnormalities found on x-ray "may represent a form of minimal secondary osteoarthritis related to occupationally induced trauma. This needs clinical correlation in order to make a specific diagnosis."   A January 2012 VA examiner found no disability of the right hand rendered a negative nexus opinion as to the left hand, as the in-service sprain resolved with no additional treatment required.  An opinion reconciling the evidence is needed prior to adjudication by the Board.
As for the claim for a left foot and ankle disorder, the Veteran has diagnoses of plantar fasciitis and pes planus affecting the left ankle and foot.  See Virtual VA Entry December 2, 2011, p. 88/497, 351/497.  Additionally, an x-ray in November 2009 showed a possible type I sprain involving the proximal tibiocalcaneal ligament.  The RO noted in-service complaints of left heel pain in 1975.  See May 2010 Rating Decision.  Further, service treatment records show complaints of foot pain in September 1976, with x-rays taken.  A medical opinion on direct service connection has not been requested and should be obtained prior to appellate adjudication.

As for the claims for higher ratings for bilateral hearing loss disability and right shoulder osteoarthritis, the record indicates worsening of the conditions since the last VA examinations of August 2009 and August 2010, respectively.  A February 2012 hearing aid evaluation revealed a speech discrimination score lower than that documented in the August 2009 report.  December 2012 VA treatment records document a decreased range of motion of the right shoulder compared with the August 2010 report, and movement of the humeral head.  Current examinations are needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his prostate cancer residuals.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that prostate cancer is due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should note the Veteran's contentions that he suffered from urinary problems in service, and the June 1974 service treatment records documenting burning on urination and urethral burning.

A rationale for all opinions rendered should be provided.

2.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his arthritis of the hands and fingers.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that arthritis of the hands and fingers is due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should address the May 1993 and March 1995 VA opinions attributing the Veteran's disorders to his in-service occupation of typist, and the negative opinion of the January 2012 VA examiner.

A rationale for all opinions rendered should be provided.

3.  The Veteran should be afforded a VA examination to address the nature and likely etiology of any left foot and ankle disorder.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any left foot and ankle disorder is due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should note 1975 and 1976 service treatment records documenting foot pain.

A rationale for all opinions rendered should be provided.

4.  The RO/AMC should have the Veteran scheduled for VA examinations in order to determine the current severity of his bilateral hearing loss disability and right shoulder osteoarthritis.  The examiners are to be provided access to the electronic claims folders. 

5.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).
  
6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


